Exhibit 99.1 Newfield Reports Third Quarter 2011 Financial and Operating Results Company reiterates $1.9B capital budget, adjusts 2011 Production Guidance 3Q oil production up nearly 30% over prior year Recent deep Wasatch wells test >1,000 BOEPD gross Houston – October 19, 2011 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited third quarter 2011 financial and operating results. In addition, the Company also adjusted its 2011 production guidance and reaffirmed its 2011 capital budget. Newfield will host a conference call at 8 a.m. CT on October 20, 2011. To participate in the call, dial 719-325-4921 or listen through the investor relations section of our website at http://www.newfield.com. For the third quarter of 2011, Newfield recorded net income of $269 million, or $1.99 per diluted share (all per share amounts are on a diluted basis). Net income for the third quarter includes a net unrealized gain on commodity derivatives of $201 million ($129 million after-tax), or $0.95 per share. Without the effect of this item, net income for the third quarter of 2011 would have been $140 million, or $1.04 per share. Revenues in the third quarter of 2011 were $628 million. Net cash provided by operating activities before changes in operating assets and liabilities was $409 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production in the third quarter of 2011 was 75.8 Bcfe. Natural gas production in the third quarter of 2011 was 45.4 Bcf, an average of approximately 494 MMcf/d. Newfield’s oil liftings and liquids production in the third quarter of 2011 was 5.1 MMBbls, or an average of approximately 55,000 BOEPD. Capital expenditures in the third quarter of 2011 were approximately $679 million. 2011 Production Guidance Newfield today adjusted its full year 2011 production guidance to 300 – 304 Bcfe (previous guidance was 312 – 316 Bcfe). Reconciliation to previous guidance is shown in the table below: BCFE Previous Guidance 312-316 3Q Adjustments to Guidance Williston Basin deferred completions/ other Reduced capital expenditures Non-strategic asset sales Gulf of Mexico weather Current Guidance 300-304* *Includes approximately 4 Bcfe of production associated with new offshore developments in Malaysia and the Gulf of Mexico. “We will simplify our game plan in 2012 and ensure that our best people and projects are aligned,” said Lee K. Boothby, Chairman, President and CEO. “We are driving oil growth from fewer projects andI am confident in our ability to deliver and am excited about the opportunities ahead of us.” 1 2011 Capital Investments, Asset Sales Newfield reiterated its 2011 capital budget of $1.9 billion, excluding capitalized interest and overhead and approximately $300 million in acquisitions. Proceeds from non-strategic asset sales year-to-date are approximately $200 million. The Company continues to market other certain non-strategic domestic assets with expected total proceeds for the year possibly reaching $400 - $550 million. Operating Highlights: Rocky Mountains Uinta Basin Newfield has approximately 250,000 net acres in the Uinta Basin, where gross production recently reached a high of 24,500 BOPD. The Company recently completed several additional Wasatch wells in the Central Basin, an area located immediately north of its Monument Butte field. Notable completions include the Lamb 1-19-3-1W, which had 24-hour gross initial production of 1,168 BOEPD and a 30-day gross average of 617 BOEPD, the Padilla 1-18-3-2W, which had 24-hour gross initial production of 1,102 BOEPD and the Miles 15-8-3-2, which had 24-hour gross initial production of approximately 850 BOEPD. A recent “best in class” deep Wasatch well was drilled and cased in 13 days from spud to rig release. The Company plans to complete five additional Wasatch wells in the fourth quarter. Newfield has drilled seven horizontal wells in the Uteland Butte to date and four additional wells are planned before year end. Initial gross 24-hour production rates from the first six wells averaged approximately 500 BOEPD. The 14-14T well has averaged more than 200 BOEPD (gross) over its first four months of production. With the ongoing optimization of the drilling campaign, the Company expects to increase its operated rig count from an average historical five-rig program to at least eight rigs in 2012. As a result, oil production growth from the region is expected to increase more than 25% in 2012 over 2011. Williston Basin In response to service cost pressures, Newfield is voluntarily reducing its activities in the Williston Basin. The Company has reduced its operated rig count and is deferring 13 completions into early 2012. Well production performance continues to be at or above expectations. Substantially all of the recent completions were super extended laterals. The table below shows notable recent wells drilled and completed on average for approximately $11 million: WELL LOCATION LATERAL LENGTH 24-HOUR GROSS IP RATE(BOEPD) 30-DAY GROSS CUMULATIVE (BOE) Wisness Federal Westberg 5,320’ Lawlar Watford 9,569’ Holm Watford 9,434’ Hoffman Watford 9,081’ Staal Watford 9,490’ 2 Southern Alberta Basin Newfield is nearing completion of its 2011 assessment program in the Southern Alberta Basin of northern Montana. To date, the Company has drilled seven vertical wells, two horizontal wells and is in the process of testing several vertical completions. The Company’s first horizontal well had initial gross production of approximately 225 BOEPD with less than one-third of the lateral producing. The second horizontal well was not fracture stimulated. Newfield’s average working interest is approximately 85%. To date, three of the vertical wells have been tested and flowed low volumes of oil. Newfield’s work program to date satisfies about 80% of its commitments to hold its 340,000 acre position for a five-year period. Mid-Continent Woodford Shale Newfield recently completed an additional seven wells in the “oily” portion of its Woodford Shale play, located in the Arkoma Basin of Oklahoma. To date, the Company has completed a total of 13 wells with an average 24-hour gross IP rate of more than 1,000 BOEPD. Average working interest for the 13 wells is approximately 90%. Granite Wash Newfield’s production in the Granite Wash play located in the Texas Panhandle is approximately 170 MMcfe/d gross (120 MMcfe/d net). The Company is currently running three operated rigs in the Granite Wash with its activities primarily located in Wheeler County, Texas. To date, the Company has completed57 wells in the Texas Panhandle portion of the play with 24-hour gross initial production averaging approximately 15 MMcfe/d. Newfield’s average working interest in the play is approximately 80%. Onshore Texas Maverick Basin Newfield continues to explore and assess its 335,000 net acre position in the Maverick Basin of South Texas. Recent drilling activity in the Eagle Ford Shale has focused on the “southern” portion of the Company’s acreage along existing infrastructure. A pilot program in the West Asherton area (Dimmitt County, Texas) is underway with recent wells being drilled from pad locations to help determine optimal development spacing. To date, Newfield has completed 16 wells in West Asherton with average 24-hour gross initial production of 650 BOEPD. Estimated ultimate recovery from these wells is approximately 300 MBOE. The wells have been drilled in as few as seven days and gross completed well costs have averaged approximately $6.6 million. Year-to-date, the Company has completed 24 wells in the Eagle Ford Shale, six wells in the Georgetown formation and two wells in the Pearsall Shale. Current gross production from the Maverick Basin is approximately 7,000 BOEPD. Newfield’s average working interest in the region is approximately 80%. International Oil Developments Third quarter 2011 net liftings from the Company’s oil assets in Southeast Asia were 1.6 MMBbls, or an average of about 17,400 BOPD. Net liftings in Malaysia during the period averaged approximately 15,700 BOPD. On PM 329, the East Piatu development is expected to commence production later this week at about 10,000 BOPD (gross). Newfield has a 70% interest in East Piatu. 3 Deepwater Gulf of Mexico The Company’s deepwater Gulf of Mexico net production in the third quarter of 2011 was 6.7 Bcfe, or approximately 75 MMcfe/d. Pyrenees, located at Garden Banks 293, is expected to commence production in December 2011 at approximately 50 MMcf/d and 2,400 BCPD gross with a 40% working interest. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas, Appalachia and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated drilling plans and planned capital expenditures, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in Utah, the availability and cost of capital resources, new regulations or changes in tax legislation, labor conditions and severe weather conditions (such as hurricanes). In addition, the drilling of oil and gas wells and the production of hydrocarbons are subject to numerous governmental regulations and operating risks. Other factors that could impact forward-looking statements are described in "Risk Factors" in Newfield's 2010 Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, and other subsequent public filings with the Securities and Exchange Commission, which can be found at www.sec.gov. Unpredictable or unknown factors not discussed in this press release could also have material adverse effects on forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Unless legally required, Newfield undertakes no obligation to publicly update or revise any forward-looking statements. For information, contact: Investor Relations:Steve Campbell (281) 210-5200 Danny Aguirre (281) 210-5203 Media Relations: Keith Schmidt (281) 210-5202 4 3Q11 Actual Results 3Q11 Actual Domestic Int’l Total Production/Liftings Natural gas – Bcf – Oil, condensate and NGLs – MMBbls Total Bcfe Average Realized Prices Note 1 Natural gas – $/Mcf $ $
